Citation Nr: 0912024	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition, to include C3-C4 disc protrusion, cervical 
spondylosis, and cervical radiculopathy.

2.  Entitlement to service connection for a mood disorder, to 
include major depressive disorder, dysthymic disorder, and/or 
mood disorder not otherwise specified, as secondary to the 
Veteran's service-connected cervical spine conditions.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty as a U.S. Army medical 
corpsman from March 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2004 and 
February 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
entitlement to the benefits currently sought on appeal.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
the evidence reflects that his cervical spine disc 
protrusion, spondylosis, and radiculopathy are medically 
related to his service-connected cervical myositis and 
adenitis conditions.

2.  The Veteran's mood disorder, variously diagnosed as major 
depressive disorder, dysthymic disorder, and mood disorder 
not otherwise specified, is medically related to his service-
connected cervical conditions.  





CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
his cervical spine symptoms to include disc protrusion, 
spondylosis, and radiculopathy are proximately due to, or 
aggravated by, his service-connected cervical myositis and 
adenitis conditions.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.310 (2008).

2.   The Veteran's mood disorder is proximately due to, or 
the result of, his service-connected cervical disabilities.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2008).  As will be discussed below, 
the Board finds that service connection for a mood disorder 
and for cervical spine disc protrusion, spondylosis, and 
radiculopathy is warranted.  Therefore, a full discussion of 
whether VA met these duties is not needed as no prejudice can 
flow to the Veteran based upon the full grant of the benefits 
sought.  

Service Connection

The Veteran seeks service connection for a mood disorder and 
cervical disc protrusion, spondylosis, and radiculopathy, 
each of which he contends is a result of his service-
connected cervical disability.  Service connection is 
currently in effect for cervical myositis with residual 
tuberculosis, and cervical adenitis with a healed scar on the 
right side of the neck.  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Cervical spine conditions

An August 2002 VA medical examiner amended his own May 2002 
Compensation & Pension examination report to reflect the 
Veteran's current diagnosis regarding several conditions of 
the cervical spine, to include C3-C4 disc protrusion, 
spondylosis, radiculopathy, myositis with residual 
tuberculosis, and adenitis with a healed scar.  See also VA 
memorandum to file, July 2002 (providing explanation by 
consulting physician that May 2002 report contained a 
typographical error in diagnosing cervical "myelitis," 
instead of the correct cervical myositis).  The examiner 
provided his opinion that the cervical disc protrusion, 
spondylosis and radiculopathy are not etiologically related 
to the Veteran's service-connected myositis and adenitis 
conditions.  However, he did not provide a medical rationale 
or basis for this conclusion.  Thus, the probative value of 
that opinion is significantly diminished.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); Swann v. Brown, 
5 Vet. App. 229, 232 (1993).  

In November 2003, another VA examination was conducted in 
conjunction with a claim for increased rating of the service-
connected cervical spine conditions.  That examiner again 
reiterated the same diagnoses as the May 2002 examination, 
and referred to the addendum described above.  The November 
2003 examiner did not provide any additional opinion as to 
the nature of the relationship, if any, between the Veteran's 
cervical disc protrusion, spondylosis, and radiculopathy and 
his cervical myositis and adenitis conditions.  

A February 2003 private medical certificate provided by Dr. 
HG provides a succinct medical history of the Veteran's 
cervical conditions and states an impression that the 
Veteran's chronic neck symptomatology may be related to his 
radiculopathy and cervical disc protrusion as confirmed by 
magnetic resonance imaging (MRI).  He stated, however, that 
review of medical records not currently before him would be 
necessary for a determinative opinion.  

Finally, a February 2003 private medical opinion letter by 
Dr. LL states that the opining physician has treated the 
Veteran over the course of many office visits, and that the 
Veteran's cervical disc protrusion is etiologically related 
to his service-connected cervical adenitis.  The private 
providers also failed to provide the medical rationale for 
their opinions.  

The result is that the record essentially contains equivalent 
positive and negative medical nexus opinions.  As such, the 
Board finds that the evidence is in relative equipoise as to 
whether there is a medical relationship between the Veteran's 
currently diagnosed cervical spine conditions and his 
service-connected cervical myositis and adenitis.  Under 
these circumstances, where there is an approximate balance 
between the positive and negative evidence, the benefit of 
the doubt must be given to the Veteran.  38 C.F.R. § 3.102 
(2008).

By application of the doctrine of reasonable doubt, service 
connection is established for C3-C4 disc protrusion, cervical 
spondylosis and cervical radiculopathy.  



Mood disorder

The Veteran has been noted to experience symptoms of 
irritability, depressive mood, insomnia, anxiety, aggression, 
constricted affect, and other behavioral changes.  See, e.g., 
Private physician's letter, June 2006; VA examination, June 
2004.  He has been variously diagnosed with mood disorder, 
depressive disorder not otherwise specified, moderate 
recurrent major depression/dysthymic disorder, generalized 
anxiety disorder, and "rule out" paranoid disorder.  See 
Private psychiatric evaluation, May 2006; Private medical 
opinions, January 2005 & April 2004; VA examination, supra; 
VA evaluation for disability retirement, September 1987.

In September 1987, the Veteran was found unfit to continue 
working as a VA nurse due to psychiatric illness.  At the 
time, he reported anxiety and tension due to problems on the 
job.  He reported a prior crisis in 1984.  The Board notes 
that although the Veteran did not identify his chronic 
cervical symptomatology as a cause of his mental problems, 
service connection has been in effect for residuals of 
tuberculous cervical adenitis since September 1960.  See 
Rating decision, April 1963.  

A June 2004 VA compensation and pension examiner evaluated 
the Veteran and opined, apparently on the basis of the 
September 1987 employability report, that his 
neuropsychiatric symptomatology developed in relation to his 
job problems rather than his health problems.  He determined 
that the Veteran's diagnosed depressive disorder was not 
attributable to his service-connected cervical conditions 
because VA treatment records were silent as to psychiatric 
symptoms or complaints. 

However, the record contains private treatment records and a 
number of private medical opinion letters that indicate the 
Veteran sought treatment outside of VA for his mental health 
concerns.  The private medical providers tend to indicate 
that the Veteran's variously diagnosed mood disorder is a 
result of his chronic cervical disability.  Dr. LLC, 
identified elsewhere as Dr. LL, opined that the Veteran's 
physical symptoms, as secondary to his cervical tuberculosis, 
were having a negative effect on his psychological symptoms, 
to include insomnia, depression, and anxiety.  See Private 
opinion letter, December 2003.    She confirmed her prior 
opinion in an additional letter dated in June 2006.  Dr. EA 
performed a comprehensive psychiatric evaluation in May 2006 
and ultimately concluded that the Veteran's psychological 
problems began in the early 1960's in association with his 
cervical pain and deteriorated over time.  Private 
evaluation, May 2006.  In January 2005 and April 2004, Dr. SD 
provided opinion letters supported by treatment notes, 
indicating that the Veteran's mood disorder was due to 
chronic cervical pain.    As such, there are multiple private 
medical opinions of record that provide a positive nexus, 
whether it be a relationship of causation or aggravation, 
between the Veteran's mood disorder and his service-connected 
cervical disabilities.  

Applying the relevant law and regulations to the facts in 
this case, the Board finds that the preponderance of the 
evidence is in favor of a finding that the Veteran's mood 
disorder, however diagnostically labeled, is medical related 
to his service-connected cervical conditions.  38 C.F.R. § 
3.310 (2008).  As such, service connection is warranted.  


ORDER

Service connection for C3-C4 disc protrusion, cervical 
spondylosis, and cervical radiculopathy is granted.

Service connection for a mood disorder is granted.  




REMAND

Based upon the foregoing, the Board finds that the Veteran's 
remaining claim of entitlement to TDIU is not yet ripe for 
adjudication.  Specifically, as service connection for 
additional disabilities are granted herein, and the rating 
that will be assigned by the RO for these conditions will 
have a direct bearing on the merits of the claim for TDIU, a 
remand is necessary at this time.  Furthermore, a medical 
opinion should be obtained as to whether the Veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  If his service-
connected disabilities produce unemployment, but the combined 
total rating does not meet the requirements of 38 C.F.R. § 
4.16(a), the merits of extraschedular consideration should 
also be weighed.

Additionally, it appears that there are outstanding VA 
treatment records that may be relevant to the Veteran's 
claim.  See, e.g., VA appointment listing, April 2006.  All 
such records should be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all outstanding VA medical 
treatment records for this Veteran, 
from January 2004 forward.  

2.  AFTER the RO has completed the 
process of assigning initial disability 
ratings for the conditions granted 
service connection herein, obtain a 
medical examination and opinion as to 
whether the Veteran's service-connected 
disabilities alone are of sufficient 
severity to produce unemployability. 

3.  Thereafter, readjudicate the issue 
of entitlement to TDIU, to include 
consideration of the provisions of 38 
C.F.R. § 4.16(b) pertaining to 
extraschedular consideration if the 
Veteran's service-connected 
disabilities are found to produce 
unemployment, but do not meet the 
schedular percentage requirements.  
 
If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
Statement of the Case.  The Veteran and 
his representative must be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


